DETAILED ACTION
Priority
	The application claims priority to PCT/US17/066202 however a certified copy of this document has not been provided.

Information Disclosure Statement
The information disclosure statement filed 3/23/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Such a copy has not been provided for EP-1203710. It appears this may be a typo on the IDS form, as a copy of EP 1203740 has been provided.
The information disclosure statement filed 3/23/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Such an explanation has not been provided for EP-1203710. It appears this may be a typo on the IDS form, as a copy of EP 1203740 has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, “a stacking member” and “a first stack” are recited however these are already introduced in Claim 1. Proper antecedent basis should be used if it is intended to refer back to those in Claim 1.
Regarding Claim 6, “a second axis” is recited however no first axis has been introduced thus far (i.e. what is it “second” to?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (US Patent No. 6,819,906 B1).

Regarding Claim 2, Herrmann et al. discloses a first stacking member (one of 47), stacking the substrates on the first stacking member and a second stacking member (other of 47) to create the first stack which is partially supported by the two stacking members (see Fig. 8) and responsive to determining that the criterion is satisfied, disengaging the first and second stacking members from the first stack (lines 58-63 of Column 6, Fig. 3).
Regarding Claim 3, Herrmann et al. discloses agitating (i.e. giving motion to) the first stack to align the printed substrates (lines 45-50 of Column 6).
Regarding Claim 4, Herrmann et al. discloses vibrating (i.e. moving to and fro from side to side) a first end member (48) along a second axis (left/right in Fig. 2) perpendicular to a first axis (left/right in Fig. 3) to align the substrates along the second axis (lines 50-53 of Column 6, lines 23-26 of Column 7). It is noted that the aligning performed by 48 sequentially after each sheet corresponds to a movement to and fro/side to side/vibrating.
Regarding Claim 6, Herrmann et al. discloses offsetting the first stack from the second stack along a second axis (left/right in Fig. 5) by adjusting a position of at least 
Regarding Claim 7, Herrmann et al. discloses monitoring a count of the plurality of printed substrates and the criterion is satisfied when the count reaches a predetermined threshold count (see Abstract).
Regarding Claim 8, Herrmann et al. discloses a stacking member (one of 47) movable between a first position (corresponding to arrow movement in Fig. 8) to partially support a first stack of printed substrates and a second position (corresponding to arrow movement in Fig. 3) in which the stacking member is disengaged from the first stack. Herrmann et al. also discloses a receptacle (42) below the stacking member and configured to hold a second stack of printed substrates (Fig. 2). Herrmann et al. further discloses a controller (80) to cause the stacking member to move between the first and second position when the first stack satisfies a criterion (number of sheets), thereby depositing the first stack into the receptacle on top of the second stack (see Abstract).
Regarding Claim 9, Herrmann et al. discloses a first stacking member (one of 47), a second stacking member (other of 47) movable between a third position (corresponding to arrow movement in Fig. 8) to partially support a first stack of printed substrates and a fourth position (corresponding to arrow movement in Fig. 3) in which the stacking member is disengaged from the first stack. Herrmann et al. also discloses the controller to cause the second stacking member to move between the third position and fourth position when the first stack satisfies the criterion (see Abstract).

Regarding Claim 13, Herrmann et al. discloses adjusting the spacing between the first and second stacking members based on a size dimension of the substrates by causing at least one of the first and second stacking members to move along the first axis (see Fig. 3). It is noted that “based on” is broad and requires merely some correlation, between a size dimension (i.e. dimension of the given substrates in Herrmann et al.) and movement of the stacking members (i.e. adjustment of spacing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US Patent No. 6,819,906 B1) in view of Terao et al. (US Patent No. 7,175,174 B2).
Regarding Claim 10, Herrmann et al. does not disclose causing at least one of the first and second stacking members to vibrate along a first axis to align substrates.
Terao et al. discloses causing first and second stacking members (10a/10b, 71a/71b, 72a/72b) to vibrate along a first axis (left/right in Fig. 19) for the purpose of aligning/dropping a sheet stack. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Herrmann et al. by including the vibrating of the first and second stacking members as disclosed by Terao et al, for the purpose of aligning and dropping a sheet stack.
Regarding Claim 11, Herrmann et al. discloses a first end member (62/64) adjacent to a leading edge of the first stack and a second end member (65/48) adjacent to a trailing edge of the first stack, wherein the second end member vibrates (i.e. moves to and fro from side to side) along a second axis (left/right in Fig. 2) perpendicular to a first axis (left/right in Fig. 3) to align the substrates along the second axis (lines 50-53 of Column 6, lines 23-26 of Column 7). It is noted that the aligning performed by 48 sequentially after each sheet, corresponds to a movement to and fro/side to side/vibrating.


15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US Patent No. 6,819,906 B1) in view of Heidecker et al. (US Patent No. 3,951,264).
Regarding Claim 15, Herrmann et al. discloses determining whether a first stack of printed substrates (partially supported on first and second stacking members 47) satisfies a criterion (number of substrates) and in response to determining that the criterion is satisfied, causing the first and second stacking members to disengage from the first stack thereby depositing the first stack on top of a second stack (on 42) of printed substrates (see Abstract). 
Herrmann et al. discloses a processor (80) but does not explicitly disclose a non-transitory computer-readable storage medium. 
Heidecker et al. discloses a non-transitory computer-readable storage medium (lines 15-60 of Column 1) for the purpose of storing instructions. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Herrmann et al. by including the non-transitory computer-readable storage medium, as disclosed by Heidecker et al. for the purpose of storing instructions.



Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows partially supporting a first stack by a second stack as claimed (Claims 5 and 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 26, 2021